Title: To James Madison from William Eaton, 9 August 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 9 Aug. 1802
					
					I have the honor herewith to enclose, for the information of Government, copies of a letter 

from our chargé des affaires at Tripoli of 27th. ult. and Cap. Morris of 28th.  The letter to Mr. 

Cathcart of 25. mentioned in Mr. Nissens, has not come to hand.  These communications will serve to 

corroborate an opinion I have steadily entertained, and repeatedly stated to our commanders, of the 

necessity of having small vessels of war off and on this coast.  There is no article in our treaty with this 

Bey which prohibits the sale of enemy prizes in his ports.  This might be rendered serviceable to our 

affairs, in actual circumstances, if suitable advantage were taken of it; because it induces an idea of 

security to the Tripoline Cruisers with prizes coming in here.  The bay of Tunis is peculiarly favorable 

for intercepting these cruisers passing and repassing; as the distance between Capes Farina & Bon is 

about twelve leagues and the bay formed by them nearly thirty miles deep.  Bizerte forms a vast open 

bay where vessels at anchor or cruising off, might obstruct the passage or entry of enemy vessels.  If 

maritime operations only are decided on against Tripoli, advantage ought to be taken of these positions.  

The order of the prize brig Franklin, first into Bizerte and thence to Tunis, is a proof of the accuracy of 

Cap. Morris’s ideas on this subject as well as of my own.  I have had no communications from any of 

our Commanders since the Constellation sailed from here on the 3d. June.  And Captain McNiell being 

ordered home without touching here seems to me something extraordinary.  Whatever may be Cap. 

Murray’s opinion of my measures, he ought not to sacrifice the interests of service to individual 

resentments.  Government may as well send out quaker meeting-houses to float about this sea as 

frigates with Murrays in command.  The friendly salutes he may receive and return at Gibr. produce 

nothing at Tripoli.  Have we but one Truxton, and one Sterret in the United States?  Captain 

McNiell, I am informed, is gone home in disgrace, for leaving certain officers on shore, whose duty it 

was but who did not choose to be on board, for putting to sea with certain French officers on board, 

who did not choose to go ashore, and for adopting measures which he believed and which would 

have been if supported, useful to the interests of the United States.
					The arab camp called to the defence of Tripoli has undoubtedly been collected to defeat the 

project of Mahamet Bashaw, the exiled brother.  What other internal enemy can the usurper fear?  If so, 

this amounts to unequivocal evidence of the influence that measure might have had in the war with 

Tripoli if pushed to effect.  But, perhaps, the project is not lost.  Let the reigning Bashaw exhaust his 

resources in useless defensive preparations and fatigue his subjects with fruitless campaigning while 

the project in view on the part of his enemy is maturing for operation: I have communicated nothing of 

this project to Mr. Nissen, he not having a cipher corresponding with mine and it being dangerous to 

commit it to an intelligible character: He appears totally uninformed of it.
					This regency is creating new demands on US.  I shall detail them seasonably if necessary.  

Among them the original demand of a vessel of war.  An Agent from the palace apparently friendly; to 

day passed an hour with me, insinuated that there was some secret mischief working against US. at 

Bardo, and advised me to secure the Sapatap by a present.  Whether he wanted buying himself, whether 

the Minister put him forward to this indirect way of asking alms, or whether there is real danger 

time will develope.  I shall yield no concessions other than what are incident to arrangements already 

reported to Government.  It is a most unfavorable circumstance that our ships of war do not oftner 

show themselves here.  The vicinity of this Regency to Tripoli, and their mutual commercial interests 

cannot leave the events of the war indifferent to the former as will clearly appear from my 

communications of the last twelve months.  I have recd. no advice from Govt. since the date of Oct. last. 

 I have the honor to remain with perfect respect Sir, Your Mo. Obed. servt.
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
